       Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 1 of 19


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERESA LIND JOHN,                                No. 2:19-cv-02008 CKD (SS)
12                       Plaintiff,
13           v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for disability insurance benefits and supplemental

20   social security income (“SSI”) under Titles II and XVI of the Social Security Act (“Act”). The

21   parties have consented to Magistrate Judge jurisdiction to conduct all proceedings in the case,

22   including the entry of final judgment. For the reasons discussed below, the court will grant

23   plaintiff’s motion for summary judgment and deny the Commissioner’s cross-motion for

24   summary judgment.

25   BACKGROUND

26          Plaintiff, born in 1964, applied in October 2014 for disability insurance benefits and SSI,

27   alleging disability beginning May 31, 2009. Administrative Transcript (“AT”) 21, 39. Plaintiff

28   alleged she was unable to work due to depression, arthritis, anxiety, nerve damage, bipolar
                                                       1
         Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 2 of 19


 1   disorder, PTSD, carpal tunnel syndrome, and ADHD. AT 123, 1036. In a decision dated

 2   December 8, 2016, the ALJ determined that plaintiff was not disabled.1 AT 40. Plaintiff filed a

 3   civil suit challenging the agency’s decision, and on September 12, 2018, the district court

 4   remanded the matter back to the Commissioner for further administrative proceedings. AT 1178-

 5   1184. After a second administrative hearing in May 2019, the ALJ issued a decision on June 3,

 6   2019, again finding plaintiff not disabled. AT 1032-1047. The ALJ made the following findings

 7   (citations to 20 C.F.R. omitted):

 8                  1. The claimant last met the insured status requirements of the Social
                    Security Act on December 31, 2014.
 9
                    2. The claimant has not engaged in substantial gainful activity since
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 3 of 19


 1                May 31, 2009, the alleged onset date.

 2                3. The claimant has the following severe impairments: bipolar
                  disorder, depression, post-traumatic stress disorder, generalized
 3                anxiety disorder, history of polysubstance abuse, history of bilateral
                  carpal tunnel syndrome, status post bilateral carpal tunnel syndrome
 4                release surgery, and lumbar spine degenerative spondylosis.

 5                4. The claimant does not have an impairment or combination of
                  impairments that meets or medically equals one of the listed
 6                impairments in 20 CFR Part 404, Subpart P, Appendix 1.

 7                5. After careful consideration of the entire record, the undersigned
                  finds that the claimant has the residual functional capacity to perform
 8                light work, except that she can frequently climb ramps and stairs and
                  occasionally climb ladders, ropes, and scaffolds. She can frequently
 9                balance, stoop, kneel, and crouch. She can occasionally crawl. She
                  can occasionally reach overhead with the bilateral upper extremities
10                and can occasionally handle and finger with the bilateral upper
                  extremities. She can perform simple tasks in a setting with no more
11                than occasional interactions with the general public, coworkers, and
                  supervisors.
12
                  6. The claimant is capable of performing past relevant work as a
13                construction flagger. The work does not require the performance of
                  work-related activities precluded by the claimant’s residual
14                functional capacity.

15                7. The claimant has not been under a disability, as defined in the
                  Social Security Act, from May 31, 2009 through the date of this
16                decision.

17   AT 1034-1047.
18         The ALJ made the following alternative findings:

19                The claimant was born on XX/XX/1964 and was 44 years old, which
                  is defined as a younger individual, on the alleged disability onset
20                date. As of November 21, 2014 when she attained age 50, she
                  became an individual closely approaching advanced age. The
21                claimant has at least a high school education and is able to
                  communicate in English. Transferability of job skills is not an issue
22                in this case because the claimant’s past relevant work is unskilled.
23                In the alternative, considering the claimant’s age, education, work
                  experience, and residual functional capacity, there are other jobs that
24                exist in significant numbers in the national economy that the claimant
                  also can perform.
25
                  ...
26
                  To determine the extent to which [the claimant’s] limitations erode
27                the unskilled light occupational base, the [ALJ] asked the vocational
                  expert whether jobs exist in the national economy for an individual
28                with the claimant’s age, education, work experience, and [RFC]. The
                                                     3
       Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 4 of 19


 1                  vocational expert testified that given all of these factors, the
                    individual would be able to perform the requirements of
 2                  representative occupations such as School Crossing Guard,
                    #371.567-010, light exertion, SVP 2, with approximately 45,000
 3                  positions nationally.

 4                  . . . A finding of ‘not disabled’ is therefore appropriate[.].

 5   AT 1046.

 6   ISSUES PRESENTED

 7          Plaintiff argues that the ALJ committed the following errors in finding plaintiff not

 8   disabled: (1) improperly weighed the medical opinion evidence; (2) found that plaintiff did not

 9   satisfy the medical listing criteria for a mental impairment; (3) discounted plaintiff’s subjective

10   testimony about the severity of her impairments; (4) improperly analyzed plaintiff’s previous

11   construction job; and (5) replied on vocation expert testimony that was inconsistent with the

12   Dictionary of Occupational Titles.

13   LEGAL STANDARDS

14          The court reviews the Commissioner’s decision to determine whether (1) it is based on

15   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

16   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

17   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

18   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

19   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

20   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

21   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

22   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

23   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

24   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

25          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

26   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

27   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

28   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see
                                                         4
       Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 5 of 19


 1   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

 2   administrative findings, or if there is conflicting evidence supporting a finding of either disability

 3   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

 4   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

 5   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

 6   ANALYSIS

 7          A. Medical Opinions

 8          Plaintiff asserts that the ALJ erred in weighing the opinions of treating physician Dr.

 9   Richard Malek and examining psychologist Dr. Deborah Schmidt.

10          The weight given to medical opinions depends in part on whether they are proffered by

11   treating, examining, or non-examining professionals. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

12   1995). Ordinarily, more weight is given to the opinion of a treating professional, who has a

13   greater opportunity to know and observe the patient as an individual. Id.; Smolen v. Chater, 80

14   F.3d 1273, 1285 (9th Cir. 1996).

15          To evaluate whether an ALJ properly rejected a medical opinion, in addition to

16   considering its source, the court considers whether (1) contradictory opinions are in the record,

17   and (2) clinical findings support the opinions. An ALJ may reject an uncontradicted opinion of a

18   treating or examining medical professional only for “clear and convincing” reasons. Lester, 81

19   F.3d at 831. In contrast, a contradicted opinion of a treating or examining professional may be

20   rejected for “specific and legitimate” reasons, that are supported by substantial evidence. Id. at
21   830. While a treating professional’s opinion generally is accorded superior weight, if it is

22   contradicted by a supported examining professional’s opinion (e.g., supported by different

23   independent clinical findings), the ALJ may resolve the conflict. Andrews v. Shalala , 53 F.3d

24   1035, 1041 (9th Cir. 1995) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). In

25   any event, the ALJ need not give weight to conclusory opinions supported by minimal clinical

26   findings. Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999) (treating physician’s conclusory,
27   minimally supported opinion rejected); see also Magallanes , 881 F.2d at 751. The opinion of a

28   non-examining professional, without other evidence, is insufficient to reject the opinion of a
                                                        5
       Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 6 of 19


 1   treating or examining professional. Lester, 81 F.3d at 831.

 2          1. Dr. Malek

 3          The relevant period of alleged disability in this case is May 31, 2009 to December 31,

 4   2014, when plaintiff last met the statutory insured status requirements. See AT 10 (“Thus, the

 5   claimant must establish disability on or before that date to be entitled to a period of disability and

 6   disability insurance benefits.”).

 7          Dr. Malek first saw plaintiff on January 10, 2012 at Placer County Medical Clinic. He

 8   noted that she had no prior psychiatric hospitalizations, diagnosed her with depression and

 9   general anxiety disorder, and prescribed Lexapro and Vistaril. AT 625-626. Dr. Malek saw

10   plaintiff one month later on February 10, 2012, noting difficulties in her personal life. AT 624.

11   Plaintiff failed to attend a scheduled therapy appointment in March 2012. AT 623.

12          Dr. Malek did not see plaintiff again until February 10, 2014, two years later. At that

13   appointment, he noted that plaintiff was cooperative, sad, and anxious, with ongoing personal

14   problems. Dr. Malek assessed major depressive disorder, recurrent, and restarted her

15   medications. AT 655. In September 2014, Dr. Malek diagnosed plaintiff with bipolar disorder

16   and anxiety disorder, and changed her medications. AT 670. Her mother, who accompanied her,

17   said she had severe mood swings and irritability, and had been “restless, distractible, and

18   impulsive since childhood.” AT 670. In October 2014, Dr. Malek noted: “Seroquel 100hs is

19   stabilizing her moods to some extent. She occasionally sees things out of the corner of her eyes.

20   Paranoid at times.” AT 675. He increased her dosage of Seroquel at that time, and again in
21   December 2014, noting: “Her moods are more stable on Seroquel 200hs.” AT 715. Dr. Malek

22   increased her Seroquel dosage again in January 2015, noting: “She feels less depressed and more

23   stable.” AT 719.

24          On January 7, 2015, Dr. Malek filled out a one-page “Verification of Physical or Mental

25   Incapacity” for plaintiff, listing her diagnoses of bipolar disorder, depression, and generalized

26   anxiety. He stated that she was unable to work and that the “probable duration of incapacity” was
27   six months. AT 709. Dr. Malek again completed forms stating she was unable to work in June

28   2015, August 2015, and January 2016. AT 1037 (citations omitted). Because the relevant period
                                                        6
         Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 7 of 19


 1   of alleged disability ended on December 31, 2014, the January 2015 opinion is the most probative

 2   of plaintiff’s condition during the time at issue.

 3            The ALJ assessed Dr. Malek’s opinions as follows:

 4                   These statements are given little weight because temporary disability
                     is not contemplated in the regulations and because disability is an
 5                   issue reserved to the Commissioner . . . Dr. Malek provided no
                     specific functional work limitations in these conclusory statements.
 6                   His statements are not consistent with his own clinic notes. For
                     example, Dr. Malek’s clinic note of the same date showed she
 7                   reported she was ‘less depressed and more stable.’ Examination was
                     unremarkable other than her speech, which was merely ‘a little
 8                   rapid.’2
 9                   Dr. Malek’s statements are not supported by the weight of the
                     evidence, which shows the claimant’s conditions are adequately
10                   controlled with treatment and result in limited findings. During the
                     period at issue in this case beginning May 31, 2009, records show
11                   the claimant first sought treatment for mental health symptoms in
                     October 2011 when she sought emergency care . . . due to complaints
12                   of depression with agitation, paranoia, anger, sleeping difficulties,
                     and sadness due to situational problems with her significant other.
13                   However, she denied delusions, suicidal thoughts, or hallucinations.
                     Toxicology screening was positive for alcohol and cannabinoids.
14                   She reported she was not an any medications. On examination, she
                     appeared depressed and tearful but her cognition and speech were
15                   ‘normal.’ . . . Records reveal no specific treatment was provided to
                     her other than a breathing treatment with metered dose inhaler
16                   (MDI). She was discharged home in ‘improved and stable
                     condition[.]3
17
     AT 1037-1038. As the ALJ noted, the 2011 records indicate that plaintiff had ongoing problems
18
     in her personal life and reported depression, anger, and trouble sleeping. E.g., AT 382 (“The
19
     patient has experienced situational problems related to significant other.”), AT 386 (“Severe
20
     depression affecting ADLs. Brought in by family. Some situational issues.”).
21
              The ALJ’s summary of the medical evidence continued:
22
                     The claimant sought no outpatient mental health treatment in 2013.
23                   In fact, the claimant specifically denied depression and other mental
                     health symptoms in 2013 and mental status examination was
24                   unremarkable with a ‘normal’ mood and affect, behavior and thought
                     content.4 Social Security Ruling 16-3p states that had the claimant
25
     2
26       Citing AT 719.
     3
27       Citing AT 379-395.

28   4
         Citing AT 473 (November 2013 exam note that plaintiff denied “depression, anxiety, memory
                                                     7
         Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 8 of 19


 1                   genuinely felt debilitating symptoms, it would have been more likely
                     that she would have sought and continued appropriate treatment,
 2                   ‘such as increasing dosages and changing medications, trying a
                     variety of treatments, referrals to specialists, or changing treatment
 3                   sources.’

 4                   ...

 5                   In February 2015, she reported that her moods were ‘stable’ and no
                     changes were made to her medications. There were no new findings
 6                   in Dr. Malek’s examination. Moreover, she reported she was
                     ‘working as a caretaker.’5
 7

 8   AT 1038.

 9            While discounting Dr. Malek’s opinions on plaintiff’s mental incapacity, the ALJ credited

10   the weight of the State agency psychological consultants, who found that plaintiff had moderate

11   mental limitations that limited her to unskilled work in a limited public setting. AT 1042.

12            The records from the relevant years show that plaintiff failed to seek treatment for long

13   periods of time and that her mental issues were exacerbated by personal problems which,

14   however deserving of sympathy, do not amount to medical disability. The records also show that

15   medication was helpful in controlling plaintiff’s symptoms of mood swings, anxiety, and

16   depression. Based on the foregoing, the undersigned concludes that the ALJ gave specific and

17   legitimate reasons, supported by substantial evidence, to reject Dr. Malek’s conclusory opinions

18   that plaintiff was mentally incapable of work.

19            2. Dr. Schmidt

20            Dr. Schmidt conducted a psychological disability evaluation of plaintiff in September

21   2016, nearly two years after the relevant period of alleged disability ended. She reviewed

22   plaintiff’s medical records and administered tests to measure plaintiff’s cognitive and mental

23   abilities. AT 985-997. The tests “revealed deficits in intellectual functioning, memory, and

24   deficits in complex planning. Dr. Schmidt assessed GAF scores of 45 and 60, suggesting

25   loss, mental disturbance, memory loss, and suicidal ideation”); AT 487 (December 2013 exam
26   note, same); AT 503-504 (September 2013 exam note that plaintiff had no depression and normal
     mood, affect, and behavior).
27
     5
         Citing AT 738, 740.
28
                                                        8
         Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 9 of 19


 1   moderate to severe impairments.” AT 1040, citing AT 996-997.

 2           Based on her September 2016 evaluation, Dr. Schmidt opined that plaintiff

 3                  possesses the intellectual ability to carry out and understand only
                    very simple instructions and tasks. She likely would have difficulty
 4                  completing tasks of moderate complexity. . . . She also exhibited
                    some difficulty remaining consistently socially appropriate and was
 5                  very anxious. She had trouble expressing herself often forgot what
                    she was talking about and described becoming extremely anxious
 6                  and panicky in multiple social settings. The present results therefore
                    suggest that she may have difficulty remaining consistently socially
 7                  and emotionally appropriate in a work setting with peers supervision
                    and the general public particularly if she experiences stress change
 8                  or confrontation. She likely should not work with the general public.
                    She likely does possess the capability of being able to take public
 9                  transit to go various places however again she described becoming
                    anxious and panicky when she is around other people. She likely
10                  does possess the capability of being able to identify and respond
                    appropriately to various workplace hazards.
11

12   AT 996-997 (emphasis added).
13           The ALJ partially credited Dr. Schmidt, reasoning:
14                  This opinion is given some weight because her conclusion that the
                    claimant could perform simple tasks in a limited social setting is
15                  consistent with the overall evidence discussed throughout this
                    decision and with other opinions in the record . . . However, the
16                  marked and extreme limitations she proposed6 are given little weight
                    because they are not well supported.
17
                    First, Dr. Schmidt noted that the claimant was referred to her by the
18                  claimant’s representative, which suggestions that she was seen to
                    generate evidence for this application and appeal, rather than in an
19                  attempt to obtain relief for disabling symptoms.
20                  Second, Dr. Schmidt indicated that the examination and test results
                    she based her opinion on were of ‘questionable validity’ because the
21                  claimant ‘accidentally took two Tramadol on the morning of the
                    evaluation’ and was ‘somewhat confused and had difficulty focusing
22                  on the evaluation.’ She was ‘increasingly drowsy as the evaluation
                    continued’ and had ‘difficulty focusing on test items.’ . . .
23
                    Third, . . . [Dr Schmidt’s] opinion is internally inconsistent [On the
24                  checkbox form,] she indicated that that the claimant had marked and
                    extreme limitations in virtually every area . . . She stated that the
25                  claimant was ‘extremely’ limited in her ability to get along with
                    coworkers and peers and ‘markedly’ limited in her ability to interact
26
27   6
      See AT 983 (Dr. Schmidt’s checkbox form showing multiple “marked” and “extreme” mental
     impairments).
28
                                                       9
         Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 10 of 19


 1                    with the general public. However, . . . her narrative report stated
                      merely that she ‘may have difficulty’ working with peers and
 2                    supervisors and should not work with the general public.7

 3                    Fourth, . . . I find her opinion is not consistent with the record as a
                      whole and is not supported by the other discussed medical findings.8
 4                    ...

 5                    Finally, the marked and extreme limitations she provided for are not
                      consistent with other opinions in the record . . . Here, I find that Dr.
 6                    Schmidt relied on the claimant’s subjective allegations, which are not
                      supported by the claimant’s stated activities of daily living, her
 7                    interests, and abilities.9

 8

 9   AT 1041-1042.

10             The ALJ determined that plaintiff’s RFC was limited to “simple tasks in a setting with no

11   more than occasional interactions with the general public, co-workers, and supervisors.” AT

12   1036. In light of the medical evidence during the relevant period, the internal inconsistencies of

13   Dr. Schmidt’s findings, and Dr. Schmidt’s acknowledgement that plaintiff’s exam results were of

14   “questionable validity” due to medication that made her drowsy and confused, the ALJ provided

15   specific and legitimate reasons to discount the portion of the opinion finding numerous marked

16   and extreme mental impairments.

17             B. Mental Impairment Listings

18             Plaintiff asserts that, based on Dr. Malek’s and Dr. Schmidt’s opinions, the ALJ should

19   have found she met or medically equaled Listings 12.03 (schizophrenic, paranoid, and other

20   psychotic disorder), 12.04 (affective disorder), and 12.06 (anxiety disorder). This argument is

21   essentially mooted by the above determination that plaintiff’s medical opinion claims lack merit.

22             The Social Security Regulations “Listing of Impairments” is comprised of impairments to

23   certain categories of body systems that are severe enough to preclude a person from performing

24   gainful activity. Young v. Sullivan, 911 F.2d 180, 183-84 (9th Cir. 1990); 20 C.F.R. §

25   7
         Citing AT 983, 996.
26   8
       Citing Dr. Malek’s January 2012 exam notes, discussed above, and September 2014 exam notes
27   indicating normal mood, affect and behavior. AT 672.

28   9
         The ALJ’s credibility determination is the subject of a separate claim, discussed below.
                                                         10
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 11 of 19


 1   404.1520(d). Conditions described in the listings are considered so severe that they are

 2   irrebuttably presumed disabling. 20 C.F.R. § 404.1520(d). In meeting or equaling a listing, all

 3   the requirements of that listing must be met. Key v. Heckler, 754 F.2d 1545, 1550 (9th Cir.

 4   1985).

 5            To meet a listed impairment, a claimant must establish that he meets each characteristic of

 6   a listed impairment relevant to his claim. To equal a listed impairment, a claimant must establish

 7   symptoms, signs and laboratory findings “at least equal in severity and duration” to the

 8   characteristics of a relevant listed impairment, or, if a claimant's impairment is not listed, then to

 9   the listed impairment “most like” the claimant's impairment. 20 C.F.R. § 404.1526. A finding of

10   equivalence must be based on medical evidence only. 20 C.F.R. § 404.1529(d)(3).

11            Here, the ALJ found that “[t]he severity of the claimant’s mental impairments, considered

12   singly and in combination, do not meet or medically equal the criteria of listings 12.04, 12.05,

13   12.06, and 12.15.” AT 1035. The ALJ set forth legally valid reasons as to why plaintiff did not

14   satisfy the criteria for these listings, AT 1035-1036, and the undersigned finds no error on this

15   basis.

16            C. Credibility

17            Plaintiff next asserts that the ALJ improperly discounted her testimony about the severity

18   of her symptoms.

19            The ALJ determines whether a disability applicant is credible, and the court defers to the

20   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,
21   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an

22   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.

23   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

24   supported by “a specific, cogent reason for the disbelief”).

25            In evaluating whether subjective complaints are credible, the ALJ should first consider

26   objective medical evidence and then consider other factors. Bunnell v. Sullivan, 947 F.2d 341,
27   344 (9th Cir. 1991) (en banc). If there is objective medical evidence of an impairment, the ALJ

28   then may consider the nature of the symptoms alleged, including aggravating factors, medication,
                                                        11
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 12 of 19


 1   treatment and functional restrictions. See id. at 345-47. The ALJ also may consider: (1) the

 2   applicant’s reputation for truthfulness, prior inconsistent statements or other inconsistent

 3   testimony, (2) unexplained or inadequately explained failure to seek treatment or to follow a

 4   prescribed course of treatment, and (3) the applicant’s daily activities. Smolen v. Chater, 80 F.3d

 5   1273, 1284 (9th Cir. 1996); see generally SSR 96-7P, 61 FR 34483-01; SSR 95-5P, 60 FR 55406-

 6   01; SSR 88-13. Work records, physician and third party testimony about nature, severity and

 7   effect of symptoms, and inconsistencies between testimony and conduct also may be relevant.

 8   Light v. Social Security Administration, 119 F.3d 789, 792 (9th Cir. 1997). A failure to seek

 9   treatment for an allegedly debilitating medical problem may be a valid consideration by the ALJ

10   in determining whether the alleged associated pain is not a significant nonexertional impairment.

11   See Flaten v. Secretary of HHS, 44 F.3d 1453, 1464 (9th Cir. 1995). The ALJ may rely, in part,

12   on his or her own observations, see Quang Van Han v. Bowen, 882 F.2d 1453, 1458 (9th Cir.

13   1989), which cannot substitute for medical diagnosis. Marcia v. Sullivan, 900 F.2d 172, 177 n.6

14   (9th Cir. 1990). “Without affirmative evidence showing that the claimant is malingering, the

15   Commissioner’s reasons for rejecting the claimant’s testimony must be clear and convincing.”

16   Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

17          The ALJ summarized plaintiff’s physical complaints during the relevant period (including

18   hand pain after a fall, and back, neck, and shoulder pain) and the corresponding objective

19   findings, most of which were normal or mild. AT 1042-1043. Plaintiff’s “allegations are

20   partially supported by her diligence in seeking treatment and medications for her conditions,” the
21   ALJ reasoned; however, “the record does not reveal any significant signs or marked limitations

22   that persisted throughout the relevant period.” AT 1044. The ALJ also noted that, in September

23   2014, while she was allegedly disabled, plaintiff was working as a house cleaner and had normal

24   physical examination findings. AT 1043.

25          As to mental symptoms, the ALJ noted that plaintiff “sought no outpatient mental health

26   treatment in 2013” and “specifically denied depression and other mental health symptoms” during
27   that year of alleged mental disability; her mental status exams were normal. AT 1038. Pursuant

28   to Social Security Ruling 16-3, the ALJ reasoned that “had the claimant felt genuinely debilitating
                                                       12
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 13 of 19


 1   symptoms,” she likely would have sought additional or different treatment for those symptoms.

 2   AT 1038.

 3           The ALJ also found that plaintiff’s reported activities of daily living were inconsistent

 4   with her alleged limitations, citing evidence that she was able to groom and dress herself, cook

 5   meals, perform household chores such as mopping, vacuuming, and washing dishes, go shopping,

 6   go to restaurants and the community center, visit family members, and move about the

 7   community independently. 10 AT 1041-1042 (finding that plaintiff’s “subjective allegations . . .

 8   are not supported by the claimant’s stated activities of daily living, her interests, and abilities”).

 9           After reviewing the record evidence, the ALJ did not dispute that plaintiff suffered from

10   “pain, numbness, mood swings, anxiety, etc., but rather the degree of subjective symptoms the

11   claimant experiences.” AT 1045. The ALJ continued:

12                   Indeed, the assessment of the claimant’s [RFC] allows for many of
                     her subjective complaints and limitations.11 . . . [H]owever, the extent
13                   to which the claimant alleges an inability to perform any significant
                     work on a sustained basis are not fully supported when considered in
14                   light of the entirety of the evidence of record.
15                   ...
16                   The objective clinical findings, although not the only factor
                     considered herein, do not support the degree of symptoms and
17                   functional limitations the claimant alleges.
18                   The evidence of record as a whole supports a finding that the
                     claimant’s symptoms are generally mild to moderate, and not of such
19                   intensity and persistence that they preclude all work. Thus, I find
                     that the claimant’s allegations . . . concerning the severity of her
20                   symptoms, are not wholly supported insofar as the claims that all
                     work activity is precluded.
21
     AT 1045.
22
             In sum, the ALJ considered the objective medical evidence of physical and mental
23
     impairment, including medication and treatment; failure to seek treatment for allegedly disabling
24

25   10
       See AT 56, 61, 62, 71, 76-78 (October 2016 hearing testimony); AT 1093-1095 (May 2019
26   hearing testimony); AT 280-288 (2014 adult function report by plaintiff); AT 308-316 (2015
     adult function report by plaintiff’s sister).
27
     11
       E.g., the RFC’s limits handling and fingering were based in part on plaintiff’s subjective
28   complaints. AT 1044.
                                                     13
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 14 of 19


 1   symptoms; and daily activities inconsistent with the claimed severity of symptoms. He concluded

 2   that plaintiff was somewhat, but not entirely, credible as to the severity of her symptoms, as

 3   reflected in the RFC. Because the ALJ used the proper process and provided proper reasons as to

 4   credibility, the court defers to his discretion on this issue.

 5           D. Ability to Perform Past Work or Other Work

 6           The vocational expert (VE) testified that plaintiff could perform past relevant work as a

 7   traffic flagger or, alternatively, work as a school crossing guard. The VE characterized the job

 8   duties of these occupations as “about the same.” The ALJ did not ask the VE to resolve any

 9   discrepancy between the jobs of traffic flagger and/or crossing guard with plaintiff’s RFC limiting

10   her to occasional overhead reaching.

11           Plaintiff contends that the ALJ’s Step 4 finding is erroneous because he improperly

12   segregated out the least demanding work functions of her previous job as a construction laborer

13   into a standalone job as a traffic flagger.12 She also argues that, contrary to the ALJ’s findings, an

14   individual with her RFC could not perform either job.

15           At Step 4, the ALJ found plaintiff could perform past relevant work (PRW) as a traffic

16   control flagger, “identified in the Dictionary of Occupational Titles under code #372.667-022 as

17   light exertional work that is unskilled with SVP 2.” AT 1045-1046.

18           At the first hearing, the VE testified that plaintiff had past work as a constructer worker, a

19   job performed at the heavy exertional level. AT 82. At the second hearing, plaintiff testified that

20   she did “traffic control” and shoveling on a construction site in 2005. AT 1078.
21                   Q: And so you would be out there – you would be one of those
22                   people telling traffic – telling vehicles to slow down or stop and
23                   that kind of thing.
24                   A: Yes.
25   AT 1079. Plaintiff testified that she worked for two other construction companies doing manual

26   labor such as digging, carrying water, and operating machines. AT 1080-1081. At that hearing,
27
     12
        Giving the findings below as to the ALJ’s failure to resolve conflicts between the VE’s
28   testimony and the DOT, the court does not reach this issue.
                                                       14
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 15 of 19


 1   the VE characterized her past jobs as construction worker and flagger. AT 1103. The VE

 2   testified that the job of flagging was performed at the light exertional level, where the person

 3   would “[j]ust stand there and wave them through or stop them with their sign.” AT 1104. He

 4   testified that plaintiff would be able to perform this past relevant work. AT 1104.

 5          A claimant has the burden of proving that he or she no longer can perform past relevant

 6   work. Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001). The ALJ, however, has a duty to

 7   make requisite factual findings to support his conclusion on PRW. Id. This is done by examining

 8   a claimant’s RFC and the physical and mental demands of the claimant’s PRW. Id. at 844-45.

 9   Social Security regulations advise the ALJ to consider first whether the individual still can do

10   PRW as he or she actually performed it because individual jobs within a category may not entail

11   all of the requirements of a job in that category as set forth in DOT. SSR 96-8p; Pinto, 249 F.3d

12   at 845. The claimant is an important source of information about PRW. SSR 82-41; Pinto, id.

13   Other sources of information that may be consulted include VE testimony and the Dictionary of

14   Occupational Titles (“DOT”). 20 C.F.R. §§ 1560(b)(2) and 416.960(b)(2); SSR 82-61.

15          The ALJ then can proceed to determine whether a claimant can perform his or her PRW

16   as generally performed. Id. Typically, the best source of how a job is generally performed in the

17   national economy is the DOT. Id. The DOT raises a presumption as to job classification

18   requirements. Johnson v. Shalala, 60 F.3d 1428, 1435 (9th Cir. 1995). An ALJ may accept

19   vocational expert testimony that varies from the DOT, but the record must contain “persuasive

20   evidence to support the deviation.” Id. at 846 (quoting Johnson, 60 F.3d at 1435).
21          The ALJ has an affirmative responsibility to ask whether a conflict exists between a VE’s

22   testimony and the DOT. SSR 00-4p; Massachi v. Astrue, 486 F.3d 1149, 1153 (9th Cir. 2007). If

23   there is a conflict, the ALJ must obtain a reasonable explanation for the conflict and then must

24   decide whether to rely on the VE or DOT. Id.; Massachi, 486 F.3d at 1153. Failure to do so,

25   however, can be harmless error where there is no conflict or the VE provides sufficient support to

26   justify variation from DOT. Id. at 1154 n.19.
27          The Occupational Information Network (“ONET”) defines the job Flagger (construction)

28   as follows:
                                                       15
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 16 of 19


 1                    Controls movement of vehicular traffic through construction
                      projects: Discusses traffic routing plans, and type and location of
 2                    control points with superior. Distributes traffic control signs and
                      markers along site in designated pattern. Directs movement of traffic
 3                    through site, using sign, hand, and flag signals. Warns construction
                      workers when approaching vehicle fails to heed signals to prevent
 4                    accident and injury to workers. Informs drivers of detour routes
                      through construction sites. Records license number of traffic control
 5                    violators for police. May give hand marker to last driver in line up of
                      one-way traffic for FLAGGER (construction) at opposite end of site,
 6                    signaling clearance for reverse flow of traffic.13

 7   The job requires frequent reaching and handling. DICOT 372.667-022 (G.P.O.), 1991 WL

 8   673097. The VE described the job duties of a flagger as “about the same as a crossing guard[.]”

 9   AT 1105.

10            At Step 5, the ALJ relied on VE testimony that a person with plaintiff’s RFC could

11   perform the job of School Crossing Guard, #371.567-010, with approximately 45,000 positions

12   nationally. AT 1046. The VE testified that this job was consistent with plaintiff’s RFC, which

13   limits her to occasional reaching overhead, handling, and fingering with the bilateral upper

14   extremities. AT 1104-1105.

15            The DOT defines the job of School Crossing Guard as follows:

16                    Guards street crossings during hours when children are going to or
                      coming from school: Directs actions of children and traffic at street
17                    intersections to ensure safe crossing. Records license numbers of
                      vehicles disregarding traffic signals and reports infractions to police.
18                    May escort children across street. May place caution signs at
                      designated points before going on duty and remove signs at end of
19                    shift. May stop speeding vehicles and warn drivers.

20   DOT 371.567-010. The ONET definition includes the following tasks: “Directs movement of

21   traffic through site, using signs, flags, and hand signals” and “Waves flags, signs, or lanterns in

22   emergencies.”14 The job also requires “[t]he ability to bend, stretch, twist, or reach out with the

23   body, arms, and/or legs.”15 The DOT describes “reaching” as “extending hand(s) and arm(s) in

24   any direction.” SSR 85–15, 1985 WL 56857, at *7.

25   13
       https://occupationalinfo.org/37/372667022.html (last accessed March 22, 2021) (emphasis
26   added).
     14
27        https://occupationalinfo.org/onet/63044.html#TASKS (last accessed March 19, 2021).

28   15
          https://occupationalinfo.org/onet/63044.html#ABILITIES (last accessed March 19, 2021.)
                                                       16
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 17 of 19


 1            The ALJ did not ask the VE to explain how a person limited in both arms to occasional

 2   overhead reaching could perform the job of a traffic control flagger or a school crossing guard.

 3   “For a difference between an expert’s testimony and the Dictionary’s listings to be fairly

 4   characterized as a conflict, it must be obvious or apparent.” Gutierrez v. Colvin, 844 F.3d 804,

 5   808 (9th Cir. 2016). “The requirement for an ALJ to ask follow-up questions is fact-dependent.”

 6   Id. The ALJ can rely on common knowledge that “not every job that involves reaching requires

 7   the ability to reach overhead. Cashiering is a good example.” Id. In Gutierrez, the Ninth Circuit

 8   held that the ALJ was not required to ask the VE how a claimant who could not reach overhead

 9   with her right arm could perform the job of cashier. Id. at 808-809.

10          In contrast, in Lamear v. Berryhill, 865 F.3d 1201, 1204 (9th Cir. 2017), a VE testified

11   that a claimant limited to occasional overhead reaching, handling, and fingering in his left arm

12   and hand could perform the jobs of office helper, mail clerk, or parking lot cashier. “The VE did

13   not explain how Lamear could do this work with his left hand and arm limitations, and the ALJ

14   never asked the VE to reconcile any potential inconsistency between Lamear’s manipulative

15   limitations and the DOT’s job descriptions.” Id. The Ninth Circuit “[could not] say that, based

16   on common experience, it is likely and foreseeable that an office helper, mail clerk, or parking lot

17   cashier with limitations on his ability to ‘handle, finger and feel with the left hand’ could perform

18   his duties. The DOT’s lengthy descriptions for these jobs strongly suggest that it is likely and

19   foreseeable that using both hands would be necessary” to perform the jobs.” Lamear, 865 F.3d at

20   1205. “Absent anything in the record to explain this apparent discrepancy, we must reverse and
21   remand so the ALJ can ask the VE to reconcile these jobs with Lamear’s left hand limitations.”

22   Id. at 1206.

23          Here, it is not obvious that a person limited to occasional overhead reaching in both arms

24   can perform the jobs of traffic control flagger or school crossing guard. Based on the DOT and

25   ONET descriptions and common knowledge, it is “likely and foreseeable” that both jobs may

26   require raising the arms above shoulder level in order to wave flags and/or direct traffic and
27   children. The ALJ should have asked the VE to reconcile this apparent conflict between his

28   testimony and the DOT. See Newman v. Astrue, 2012 WL 1884892, at * 5 (C.D. Cal. 2010) (“It
                                                       17
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 18 of 19


 1   is not clear to us whether the DOT’s requirements include reaching above shoulder level, and this

 2   is exactly the sort of inconsistency the ALJ should have resolved with the expert’s help”) (quoting

 3   Prochaska v. Barnhart, 454 F.3d 731 (7th Cir.2006)). This error was not harmless, as it involved

 4   both jobs that resulted in a finding of nondisability. Thus, plaintiff is entitled to summary

 5   judgment.

 6          Given a possible conflict between the VE’s testimony and the DOT, the court cannot

 7   determine whether the ALJ properly relied on the VE’s testimony to conclude that plaintiff could

 8   perform past relevant work or a job existing in significant numbers in the national economy.16

 9   See Massachi, 486 F.3d at 1153–54 & n. 19. The remedy under these circumstances is a remand

10   so the ALJ may conduct the appropriate inquiries. Id. at 1154.

11   REMEDY

12          With error established, the court has the discretion to remand or reverse and award

13   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

14   under the “credit-as-true” rule for an award of benefits where:

15                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
16                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
17                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
18

19   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

20   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when
21   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

22   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

23   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative

24
     16
        Though plaintiff’s counsel did not raise this issue at the hearing, “a counsel’s failure does not
25   relieve the ALJ of his express duty to reconcile apparent conflicts through questioning: ‘When
26   there is an apparent conflict between the vocational expert's testimony and the DOT—for
     example, expert testimony that a claimant can perform an occupation involving DOT
27   requirements that appear more than the claimant can handle—the ALJ is required to reconcile the
     inconsistency.’ ” Lamear, 865 F.3d at 1206.
28
                                                       18
      Case 2:19-cv-02008-CKD Document 23 Filed 03/23/21 Page 19 of 19


 1   proceedings would serve no useful purpose, it may not remand with a direction to provide

 2   benefits.”); Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir.

 3   2014) (“Where . . . an ALJ makes a legal error, but the record is uncertain and ambiguous, the

 4   proper approach is to remand the case to the agency.”).

 5            Here, the record as a whole creates serious doubt as to whether plaintiff was disabled

 6   during the relevant period. The court remands primarily for a proper determination at Steps 4 and

 7   5 with the use of supplemental vocational expert testimony, and recommends that the ALJ

 8   investigate other issues only as absolutely necessary. The court expresses no opinion regarding

 9   how the evidence should ultimately be weighed, and any ambiguities or inconsistencies resolved,

10   on remand. The court also does not instruct the ALJ to credit any particular opinion or testimony.

11   The ALJ may ultimately find plaintiff disabled during the entirety of the relevant period; may find

12   plaintiff eligible for some type of closed period of disability benefits; or may find that plaintiff

13   was never disabled during the relevant period, provided that the ALJ’s determination complies

14   with applicable legal standards and is supported by the record as a whole.

15            Accordingly, this matter will be remanded under sentence four of 42 U.S.C. § 405(g) for

16   further administrative proceedings.

17            Accordingly, IT IS HEREBY ORDERED that:

18            1. Plaintiff’s motion for summary judgment (ECF No. 18) is granted;

19            2. The Commissioner’s motion for summary judgment (ECF No. 19) is denied; and

20            3. This matter is remanded for further proceedings consistent with this order.
21   Dated: March 23, 2021
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26
27   2/john2008.ssi.ckd

28
                                                        19
